In a divorce action, the plaintiff wife appeals, as limited by her brief, from so much of an *973order of the Supreme Court, Richmond County, dated October 26, 1977, as denied the branch of her motion which sought to modify the respondent’s visitation rights. Order modified by adding thereto, immediately after the sentence ending "on which he takes the child”, the following: "The defendant shall notify the plaintiff prior to 10:00 p.m. on the Wednesday before his visit as to which day of the weekend, if any, he intends to visit”. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The visitation rights granted to the respondent are ambiguous to the extent that visitation is permitted on either Saturday or Sunday, without prior notice to appellant. Accordingly, we have modified the order to the extent that prior notice shall be required. Upon review of the record, we have found that the parties, in an "interim stipulation” earlier in this action, had agreed to an advance notice provision similar in form to that set forth above. We have examined appellant’s other points and find them to be without merit. Shapiro, J. P., Cohalan, Hargett and Hawkins, JJ., concur.